Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 12/09/2020.
Claims 4-6 and 12-14 are allowed in this office action.
Cancelation of claims 1-3, 7-11, and 15-18 is acknowledged.

Allowable Subject Matter
Claims 4-6 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 4, the primary reason for allowance is, the applicants claimed invention disclose A stretch wrapping machine for wrapping a stretch wrap film around a load, the machine comprising: a dispenser mechanism supporting a roll of stretch wrap film and including a pre-stretch roller assembly for receiving the film from the roll and guiding the film to the load to be wrapped around the load supported thereon; a first sensor associated with the roll and configured to generate a first signal as the film travels from the roll to the pre-stretch roller assembly, wherein the first sensor is a time-of-flight sensor for measuring the distance between the first sensor and the film on the roll; a second sensor associated with the load and configured to generate a second signal as the film is wrapped around the load; and a processor configured and operable to; receive said first signal and calculate a pre-stretch length of the film based 
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731